Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-2 and 4-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 recites “A vehicle assembly, comprising: a subframe of a vehicle; a vehicle body structure; and a brace attaching the subframe to the vehicle body structure, a body of the brace including a first end coupled to the subframe and a second end coupled to the vehicle body structure, wherein: the first end of the body is configured to remain connected to the subframe during an offset frontal vehicle impact event in which the subframe applies a first load to the first end, and the first end of the body is configured to separate from the subframe during a full frontal vehicle impact event in which the subframe applies a second load to the first end, and the body of the brace is shaped to have a first stiffness along a first axis corresponding to a direction of the first load, and wherein the body is shaped to have a second stiffness along a second axis, different from the first axis, corresponding to a direction of the second load, the second stiffness being substantially greater than the first stiffness”.
The prior art of record does not disclose “the body of the brace is shaped to have a first stiffness along a first axis corresponding to a direction of the first load, and wherein the body is shaped to have a second stiffness along a second axis, different 
Independent claim 15 recites “A subframe brace for a vehicle, comprising: a brace body including a first terminal portion coupled to a subframe of the vehicle and a second terminal portion, opposite to the first terminal portion, coupled to a body structure of the vehicle, the brace body configured to have (a) a first deformation mode in 40Attorney Docket No.: 526394US Client Ref No. 2019-995 which the brace body deforms along a first body line and (b) a second deformation mode in which the brace body deforms along a second body line different from the first body line, wherein: in response to a first load applied to the first terminal portion by the subframe exceeding a first threshold load, the first deformation mode activates to reduce an amount of cabin intrusion associated with the vehicle, and in response to a second load, different from the first load, applied to the first terminal portion by the subframe exceeding a second threshold load, the second deformation mode activates to reduce a deceleration pulse input to an occupant of the vehicle.”
The prior art of record does not disclose that “the first deformation mode activates to reduce an amount of cabin intrusion associated with the vehicle, and in response to a second load, different from the first load, applied to the first terminal portion by the subframe exceeding a second threshold load, the second deformation mode activates to reduce a deceleration pulse input to an occupant of the vehicle.”
Independent claim 20 recites “A vehicle, comprising: a subframe; a body structure; and a brace attaching the subframe to the body structure, a body of the brace including a first end coupled to the subframe and a second end coupled to the body structure. wherein: the first end of the body is configured to remain connected to the 
The prior art of record does not disclose “the body of the brace is shaped to have a first stiffness along a first axis corresponding to a direction of the first load, and wherein the body is shaped to have a second stiffness along a second axis, different from the first axis, corresponding to a direction of the second load, the second stiffness being substantially greater than the first stiffness.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. The references noted on the attached PTO-892 form teach subframe brace apparatuses of interest.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Ng can be reached on (571) 270-7941. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SCOTT FREDRICK UNDERWOOD
Examiner
Art Unit 3614




/Jonathan Ng/Supervisory Patent Examiner, Art Unit 3614